Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “electrodes comprising a pair of current applying electrodes and a first pair of voltage measuring electrodes, the electrodes coming into contact with a body surface of the measurement subject for measurement; a support member comprising a first main surface that faces the body surface of the measurement subject in a case that the pulse wave measurement electrode unit is attached to the measurement subject and a second main surface, which is a surface opposite the first main surface in a thickness direction, the support member supporting the electrodes on the first main surface; and a fluid bag configured to expand and contract via the supply and discharge of fluid and configured to expand upon measurement to press the electrodes against the body surface of the measurement subject; wherein the support member comprises a length direction corresponding to a circumferential direction of the pulse wave measurement electrode unit in an attached state to the measurement subject and a width direction orthogonal to the length direction and the thickness direction; the electrodes are arranged side by side in the width direction; low rigidity portions are provided between adjacent electrodes of the electrodes, the low rigidity portions having a lower rigidity than a rigidity of portions overlapping the electrodes in the thickness direction; the fluid bag comprises divided bags separated from one another in the width direction and disposed between the electrodes and the first main surface of the support member; and the low rigidity portions have a low rigidity due to gaps being provided between adjacent divided bags of the divided bags”.

Regarding Claim 2, the prior art of record fails to disclose, teach, or suggest “electrodes comprising a pair of current applying electrodes and a first pair of voltage measuring electrodes, the electrodes coming into contact with a body surface of the measurement subject for measurement; a support member comprising a first main surface that faces the body surface of the measurement subject in a case that the pulse wave measurement electrode unit is attached to the measurement subject and a second main surface, which is a surface opposite the first main surface in a thickness direction, the support member supporting the electrodes on the first main surface; and a fluid bag configured to expand and contract via the supply and discharge of fluid and configured to expand upon measurement to press the electrodes against the body surface of the measurement subject; wherein the support member comprises a length direction corresponding to a circumferential direction of the pulse wave measurement electrode unit in an attached state to the measurement subject and a width direction orthogonal to the length direction and the thickness direction; the electrodes are arranged side by side in the width direction; low rigidity portions are provided between adjacent electrodes of the electrodes, the low rigidity portions having a lower rigidity than a rigidity of portions overlapping the electrodes in the thickness direction; the electrodes are provided on the first main surface; the fluid bag is disposed on the second main surface; the low rigidity portions have a low rigidity due to notch portions or opening portions being provided in the support member at portions located between the adjacent electrodes; and the fluid bag comprises notch portions or opening portions at portions corresponding to the notch portions or the opening portions of the support member”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ariyama et al. (US PGPUB 2019/0209031) disclose a blood pressure measuring device which includes: first and second electrodes which contact the body surface near an artery; an electrocardiogram measuring means which measures a potential difference between the first electrode and the second electrode and obtains a first time at which at least a prescribed portion is generated in an electrocardiogram; a pulse wave detecting means which detects pulse wave information from the body surface near the artery; a pulse wave measuring means which obtains, from the pulse wave information, a second time at which a prescribed portion is generated in the pulse wave; and a blood pressure estimating means which calculates a pulse wave propagation time from the first time and the second time, and calculates an estimated blood pressure on the basis of a relationship between the pulse wave propagation time, a predefined pulse wave propagation time, and a blood pressure value.
Mori et al. (US PGPUB 2019/0082980) disclose a blood pressure/pulse wave measurement device with: first and second cuffs for pressing parts of the upper and lower limbs of a subject; and first and second tubing connected to the individual first and second cuffs. The blood pressure/pulse wave measurement device is additionally provided with: a first detection unit that is connected to the first cuffs via the first tubing and that detects a first pulse wave propagated through the first tubing; a second detection unit that is connected to the second cuffs via the second tubing and that detects a second pulse wave propagated through the second tubing; and a control unit that calculates the ankle brachial index and pulse wave velocity using the first and second pulse waves. The first detection unit and the control unit are accommodated within a first housing. The second detection unit is accommodated within a second housing.
Choi et al. (US PGPUB 2018/0353089) disclose an apparatus for measuring blood pressure, and a method for measuring blood pressure comprising the steps of: calculating pulse wave transit time; measuring vascular compliance; and measuring systolic blood pressure and diastolic blood pressure by using the pulse wave transit time and the vascular compliance, wherein the vascular compliance can be measured respectively in at least two or more different hand shape poses.
Lin et al. (US PGPUB 2018/0206734) disclose a wrist type apparatus, and a system for measurement of cardiovascular health. The wrist type apparatus is preferably a wrist type blood pressure device that includes an electrode-based module and a piezoelectric sensor module. The electrode-based module has three electrodes that are used to contact the skin of a human for generating a first set of data by measuring a target heartbeat. The piezoelectric sensor module is used to generate a second set of data by measuring a pulse wave produced by the target heartbeat corresponding to the first set of data. When the two sets of data are received by a processor, it is able to calculate a cardiovascular health value in accordance with cardiovascular health marker(s) that are selected from arterial stiffness, blood pressure, heart rate, pulse transit time, and pulse wave velocity.
Sullivan et al. (US PGPUB 2017/0340219) disclose wrist-worn devices and related methods to measure a pulse transit time non-invasively and calculate a blood pressure value using the pulse transit time. A wrist-worn device includes a wrist-worn elongate band, at least four EKG or ICG electrodes coupled to the wrist-worn device for detecting a ventricular ejection of a heart, a photo-plethysmogram (PPG) sensor coupled to the wrist-worn device for detecting arrival of a blood pressure pulse at the user's wrist, and a controller configured to calculate a pulse transit time (PTT) for the blood pressure pulse. The controller calculates one or more blood pressure values for the user based on the PTT.
Lee (US PGPUB 20170273580) discloses a blood pressure measurement device comprising a case, a first electrode and a stress sensor. The case includes a first surface and a second surface. The first electrode is disposed on the first surface, and the stress sensor is disposed on the second surface. The blood pressure measurement device is operated on a part of a body of a user. The part of the body has a blood vessel inside. Upon measurement of the blood pressure, the first electrode, the stress sensor and the blood vessel at least partially overlap in one projection orientation. Therefore, the stress sensor is able to be pressed on the part of the body when the user touches the first electrode.
Ohno et al. (US PGPUB 2017/0251934) disclose a pulse wave measurement device which includes an acceleration sensor that detects a vibration and a vibration transmitter that transmits a vibration caused by pulsation in a measured site, wherein a length of the vibration transmitter in a specific direction is longer than a length of the acceleration sensor in a longitudinal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685